Citation Nr: 0806702	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  02-08 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right knee disability from June 2, 2000, to August 24, 2001.

2.  Entitlement to a rating in excess of 10 percent for a 
right knee disability from October 1, 2001, to July 17, 2003.

3.  Entitlement to a rating in excess of 30 percent for a 
right knee disability after July 17, 2003.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran had active service from December 1981 to December 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in May 2002 by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2005, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  The Board, among other things, remanded the 
issues on appeal for additional development in February 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in 
January 2001, January 2004, September 2006, and November 
2006.  The Court in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), found that the VCAA notice requirements 
applied to all elements of a claim.  Additional notice as to 
these matters were provided in September and November 2006.  
The Board finds, however, that as this case must be remanded 
for additional development any remedial notice required as 
result of the decision in Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008), should be provided.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  VA has a 
duty to assist the veteran which includes conducting a 
thorough and contemporaneous medical examination.  See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

In this case, the available evidence shows the veteran 
underwent surgical treatment for his service-connected right 
knee disability in August 2005.  VA records also reveal that 
a temporary total rating was granted effective from August 
12, 2005, in a December 2005 rating decision.  The present 
record, however, indicates that no VA treatment records have 
been added to the claims file since March 2005 and that the 
veteran's service-connected disability was last evaluated by 
VA examination in June 2005.  Therefore, the Board finds 
further development is required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be provided any 
additional VCAA notice required as result 
of the decision in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  This includes 
notification (1) that to substantiate his 
claim he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life, (2) generally, of the 
diagnostic code criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life, (3) that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability).  

2.  The RO should contact the veteran 
obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated the veteran for a right knee 
disorder since March 2005.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be scheduled for a 
VA orthopedic examination for an opinion 
as to the current nature and extent of 
his service-connected right knee 
disability.  Complete range of motion and 
X-ray studies must be provided with 
discussion as to any additional 
limitation of motion due to pain, 
weakness, fatigability, incoordination or 
pain on movement of a joint, including 
use during flare-ups.  

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  VA regulations 
provide that when a claimant fails to 
report for a scheduled medical 
examination, without good cause, a claim 
for an increase shall be denied without 
review of the evidence of record.  
38 C.F.R. § 3.655 (2007).  

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



